—In a certiorari proceeding to review the assessment of real property in the city of Yonkers for the purpose of taxation for the year 1945, order confirming referee’s report and reducing assessment, unanimously affirmed, with $50 costs and taxable disbursements. The referee’s finding of value, confirmed by the Special Term, is supported by evidence of the sales of the subject property in 1944 and 1945. Such sales were entitled to great weight, as evidence of value, under conditions which then existed with respect to unimproved property. Present — Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ.